DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 2, 4, 6, 7, 9-15, 17, 27, 28, 35, 36, 55-59, 63-65, 68-72 are pending, of which Claims 36, 59, 63-65 and 68 are withdrawn from further consideration because of earlier restriction and election without traverse. 
Withdrawn Rejections
The rejection made under 35USC § 112b in office action dated 11/02/2020 is hereby withdrawn in view of Applicant’s amendment of claims.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims

Claims 36, 59, 63-65 and 68 have been canceled.
Reasons for Allowance
Applicant’s Remarks and amendment filed on 04/30/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s compound as in the instant claims is novel and unobvious over the prior art of record. The closest prior art, Andersen (US2015/0010469 A1), teaches compound:

    PNG
    media_image1.png
    283
    572
    media_image1.png
    Greyscale
with example such as:

    PNG
    media_image2.png
    251
    537
    media_image2.png
    Greyscale

 
 and thus different with respect to R3 of the instant claims. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to make compound as in the instant claims. 
Therefore, Claims 1, 2, 4, 6, 7, 9-15, 17, 27, 28, 35, 55-58, 69-72 are allowed.
Conclusion
Claims 1, 2, 4, 6, 7, 9-15, 17, 27, 28, 35, 55-58, 69-72 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/            Primary Examiner, Art Unit 1623